PER CURIAM.
The City of St. Louis (hereinafter, “the City”) appeals from the trial court’s judgment, entered after a jury trial, awarding SBC Telephone Company (hereinafter, “SBC”) monies for damage to one of its underground cable ducts. The City claims the trial court erred in entering its judgment because the City is protected by sovereign immunity and the Underground Facility Safety and Damage Prevention Act, Sections 319.010-819.050 RSMo (1994), does not provide for a private cause of action.
We have reviewed the briefs and the record on appeal and find the claims of error to be without merit. No prece-dential or jurisprudential purposes would be served by an opinion restating the detailed facts and principles of law. We have, however, provided a memorandum for use of the parties only, setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).